Citation Nr: 9927273	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  94-35 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for low back pain with 
arthritis and an L2 compression fracture, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an increased rating for the residuals of a 
fracture of the middle third of the right femur with 
derangement of the right knee and arthritis, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for osteoarthritis of 
the left knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to May 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1994 decision by the RO in Hartford, 
Connecticut, which confirmed and continued the evaluations 
already assigned to the veteran's service-connected 
disabilities, including a 30 percent evaluation for a right 
leg disability, a 10 percent evaluation for a left knee 
disability, a 10 percent evaluation for a low back 
disability, a 10 percent evaluation for a left hip disorder, 
and a 10 percent evaluation for a right hip disorder.

Following an October 1994 personal hearing held at the RO, a 
hearing officer's  March 1995 decision determined that the 
veteran's service-connected disorder of the right leg 
(characterized as residuals of a fracture to the middle third 
of the right femur with derangement of the right knee and 
arthritis) was properly rated as 30 percent disabling, and 
confirmed and continued 10 percent disability ratings for the 
service-connected disorders of his right and left hips 
(labeled as osteoarthritis).  By this March 1995 decision, 
the hearing officer also decided to increase, to 20 percent, 
the disability ratings for both the veteran's service-
connected left knee disorder (identified as osteoarthritis of 
the left knee) and his service-connected low back disorder 
(labeled as low back pain with osteoarthritis).

In June 1996, the Board denied the veteran's claims for 
ratings in excess of 10 percent for his osteoarthritis in the 
right and left hips.  At that time, the Board also remanded 
the issues of entitlement to increased ratings for disorders 
of the right leg,  the left knee, and the low back for 
additional development to include the acquisition of recent 
treatment records and for medical examinations.  

Following this development, the RO, in a March 1997 decision, 
increased, to 40 percent, the disability rating for the 
veteran's service-connected low back disorder, and 
recharacterized it as low back pain with arthritis and L2 
compression fracture.  By this decision, the RO also 
confirmed and continued the ratings for the veteran's 
service-connected residuals of right femur fracture and his 
service-connected left knee disability.  A supplemental 
statement of the case (SSOC) regarding these three issues was 
issued in March 1997.  

In July 1997, the Board again remanded the case, in part to 
allow the agency of original jurisdiction the opportunity to 
review newly submitted evidence pursuant to the provisions of 
38 C.F.R. § 20.1304(a) (1996).  By that remand, the Board 
also requested that the RO schedule the veteran for a new 
orthopedic examination, after attempting to obtain VA medical 
records showing ongoing treatment for the service-connected 
disorders and specific medical records of a recent period of 
hospitalization at a private facility.   

In a November 1998 decision granting the veteran's claim for 
a total (100 percent) rating based upon individual 
unemployability due to service-connected disabilities, the RO 
determined that his service-connected disorders of the right 
leg, the left knee and the low back were all properly rated.  
The effective date of the total rating was established from 
May 1994.  An SSOC was issued later that month, and the case 
has been returned to the Board. 

With regard to the RO's grant of an individual-
unemployability rating, the Board notes it is quite possible 
that the veteran may consider that action to be, in essence, 
a complete grant of benefits sufficient to satisfy this 
appeal.  Shortly after the November 1998 decision was 
completed, the veteran was issued an SSOC as to the 
individual increased-rating issues, and was advised that the 
appeal would be forwarded to the Board if he provided no 
response.  Then, in December 1998, he was sent a copy of the 
November 1998 rating decision, under cover of a transmittal 
letter which explained the amount of his monthly compensation 
award, retroactive to 1994.

Later, in June 1999, at the time the present appeal was 
returned to the Board, the veteran's local representative for 
AMVETS, in a VA Form 646, stated, "It was our understanding 
that the rating dated 11/18/98 was a full grant of benefits 
due to the granting of IU [individual unemployability]."  
That statement appears to have been an indication that the 
appeal was to be withdrawn; however, no such action was 
taken.  When the case arrived at the Board, the AMVETS 
representative in Washington, DC, did not address the 
statement in the Form 646, but merely submitted to the Board 
a standardized Hearing Memorandum, in July 1999, to the 
effect that "the presentation already made seems to be 
adequate" and "no further hearing is desired."  This 
apparent confusion as to whether the veteran in fact wishes 
the case to go forward is addressed elsewhere in the present 
decision.


REMAND

As noted above, the issues of increased ratings for the 
veteran's service-connected disorders of the low back, the 
right leg, and the left knee were last remanded by the Board 
for additional development in July 1997.  In remanding the 
case, the Board noted that the veteran's service 
representative had identified additional pertinent medical 
records that were not yet associated with the claims file.  
In addition, the Board indicated that a new examination was 
needed because specific medical evidence was lacking 
regarding pain and limitation of motion caused by the 
veteran's service-connected disorders.  Accordingly, the 
remand specifically directed that the RO attempt to obtain 
the outstanding pertinent medical records, and that the 
veteran be afforded a new VA examination which considered the 
limitation in functional ability due to pain and limitation 
of motion as necessitated under the authority of the 
precedential decision in the case of DeLuca v. Brown, 
8 Vet.App. 202 (1995). 

On review of the development performed since the last remand, 
the Board now notes that the RO never requested the 
identified records or contacted the veteran to obtain a 
release to request these records from the Rockville General 
Hospital, where he was admitted in January 1997.  We note 
that the United States Court of Appeals for Veterans Claims 
(known previously as the Court of Veterans Appeals, prior to 
March 1, 1999) has held that where "the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance."  Stegall v. West, 11 Vet.App. 
268 (1998).  Therefore, this case must be remanded to comply 
with the requests of the prior remand.  In addition, the 
Board notes that, while the veteran did undergo a VA 
orthopedic examination in April 1998, as was requested in the 
remand, this VA examination was not sufficient for rating 
purposes.  For reasons specified below, a new examination is 
also in order.

Although the Board is aware that this case has been remanded 
in the past, and that these remands have significantly 
increased the amount of time needed to resolve these claims, 
under these circumstances, it will be necessary to remand the 
case again so that the severity of the disability due to the 
veteran's service-connected disorders may be properly 
evaluated in light of all the evidence available.  

Upon review of the April 1998 VA examination report, the 
Board notes that evidence crucial for determining whether the 
veteran's disorders warrant increased ratings is not shown.  
While the examination report shows that the veteran has 
hypesthesia of the lower extremities and absent ankle jerk, 
it contains no finding as to whether those symptoms are due 
to the veteran's affected discs and compressed vertebrae.  If 
the neurological symptoms are found to be related to the his 
degenerative joint disease, then a higher disability rating 
may be in order under the rating provisions for 
intervertebral disc syndrome.  If, however, those symptoms 
are found to be related to another problem, such as 
peripheral neuropathy (as was opined in earlier records), 
then the disability rating for the low back disorder may 
remain at 40 percent.  Without findings in this regard, the 
issue of rating the service-connected back disorder cannot be 
decided at this time.

Critical medical findings regarding the veteran's other 
service-connected disorders are also absent from the April 
1998 examination.  Regarding the lower extremities, the 
examination report showed that the veteran has shortening of 
the right leg due to malunion of a fractured femur, and that 
his right and left knee problems include severe degenerative 
arthritis.  We note the veteran has asserted that his 
service-connected residuals of a fractured right femur with 
shortening of the right leg should be rated separately from 
his right knee arthritis.  While that may very well be the 
proper method of rating the service-connected disorder of the 
veteran's right leg, the Board is precluded from doing so at 
this time because the latest VA examination does not indicate 
how much of a disparity there is in the length of his legs.  
Similarly, arriving at the proper rating for disorders of the 
knees is not possible, since the examination report did not 
discuss the presence or absence of instability in the knees.  

The Board notes that, in the event both instability and 
arthritis affecting the knees are diagnosed and determined to 
be service connected, the RO should consider whether separate 
evaluations under Diagnostic Codes 5257 and 5003 are 
warranted.  See VAOPGCPREC 23-97 (July 1, 1997).  In this 
regard, the Board would point out that separate ratings are 
warranted only in these types of cases where the veteran has 
limitation of motion in his knees to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet.App. at 204-207, 
and 38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing that the veteran experiences painful motion 
attributable to arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 
1998). 

Without the integral medical findings noted above, the Board 
is unable to rate the severity of the veteran's disorders.   
During his new evaluation, the veteran should be afforded all 
tests and procedures necessary to evaluate his service-
connected disorders of the low back, the right leg, and the 
left knee under the appropriate rating provisions.   

The Board is mindful of the protracted period of time that 
this case has been in appellate status thus far, and regrets 
the further delay in adjudication of the issue on appeal by 
this remand, but advises the veteran that this action is to 
ensure that his right to appellate due process is protected.  
Because the last examination lacked information necessary to 
rate the disorders in issue, and was performed without 
benefit of review of pertinent records of the veteran's 
recent hospitalization, as had been requested in our remand 
order, further development of the medical evidence is 
warranted.

Moreover, a review of the file also indicates that relevant 
clinical evidence may be available that is not in the claims 
folder.  Noted in this regard is the lack of any clinical 
records of treatment for the veteran's orthopedic problems 
since April 1998.  Accordingly, the RO should aid the veteran 
in obtaining any records of ongoing treatment.  See Murincsak 
v. Derwinski, 2 Vet.App. 363 (1992).

However, in light of the uncertainty (discussed in the 
Introduction, above) as to whether the veteran, through his 
representative, has indicated a desire to withdraw this 
appeal, the RO should first obtain clarification.  It would 
be a waste of scarce Government resources to proceed with 
examinations, etc., if the veteran is satisfied with his 
current disability ratings.  Therefore, the representative 
should be asked to consult with the veteran and ascertain his 
wishes in this regard, then so advise the RO, before the RO 
undertakes any of the additional development specified below.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran's 
representative and request clarification of the 
statement entered on the VA Form 646 dated June 1, 
1999, i.e., whether it was meant to indicate that 
the grant of individual-unemployability benefits 
satisfied the issues on appeal.  After any 
appropriate consultation with the veteran, the 
representative should advise the RO as to whether 
the veteran wishes to withdraw the present appeal.  
If the appeal is not withdrawn, the RO should then 
proceed to the development specified below.

2.  The RO should take appropriate action to 
contact the veteran and request the names, 
addresses, and approximate dates of treatment of 
all health care providers (VA and non-VA) who have 
treated him for symptoms of his service-connected 
orthopedic problems since April 1998.  The RO 
should also attempt to obtain the medical records 
from the veteran's period of hospitalization at 
the Rockville General Hospital in January 1997.  
When the veteran responds and provides any 
necessary authorizations, the named health care 
providers should be contacted and asked to submit 
copies of all medical records documenting their 
treatment which are not already in the claims 
folder.  All records obtained should be associated 
with the claims folder.  However, if any search 
yields negative results, that fact should clearly 
be documented in the claims file.

3.  With the additional information on file, the 
veteran should be scheduled for a VA orthopedic 
examination to determine the current severity of 
his service-connected disorders of the lower 
extremities involving the right femur and both 
knees.  Any necessary special studies, to include 
X-rays, should be performed.  The claims folder 
and a copy of this REMAND must be made available 
to the examining physician for review, and the 
examiner's report should reflect consideration of 
the pertinent medical history.  The examiner's 
report should fully set forth all current 
complaints and pertinent clinical findings.  The 
examiner should specifically be asked to comment 
on any disparity in leg length and the presence or 
absence of instability in the knees.

a.  It is specifically requested that the 
examiner indicate the extent to which the 
veteran has functional impairment in his 
lower extremities as a result of pain, 
limitation of motion, weakness, excess 
fatigability, or incoordination due to 
service-connected disabilities - including at 
times when his symptoms are purportedly most 
noticeable, such as during prolonged sitting 
or standing, or during flare-ups.  See 38 
C.F.R. §§ 4.40, 4.45 (1998); DeLuca v. Brown, 
8 Vet.App. 202, 205-207 (1995).

b.  In this regard, the examiner should 
comment as to the presence or absence of any:  
limitation in range of motion (with specific 
measurements); instability, weakness or 
decreased strength; fatigue on account of the 
service-connected disability, including 
during prolonged physical activity of any 
sort, or during routine activities that are 
part and parcel of his day-to-day 
experiences; functional impairment in the 
lower extremities as a result of pain 
attributable to the service-connected 
disabilities and shown by visible behavior 
such as facial expression or wincing on 
pressure or manipulation; incoordination or 
an impaired ability to execute skilled 
movements smoothly as a result of the 
service-connected disabilities affecting the 
lower extremities.    

c.  For each of the above-cited symptoms 
identified, the examiner should comment on 
the severity of the symptom, and its effects 
on the veteran's ability to function in 
routine activities involved in his day-to-day 
living experiences, at his job, during 
prolonged physical activity of any sort, and 
during flare-ups.  To the extent possible, 
functional loss attributable to any of the 
above should be expressed in terms of 
additional degrees of loss of motion.

d.  All examination findings, along with the 
complete rationale for all opinions expressed 
and conclusions reached should be set forth 
in a typewritten report. 

4.  The veteran should be scheduled for new VA 
orthopedic and neurological examinations of the 
disorder of his lumbar spine.  Any necessary 
special studies, to include X-rays and an EMG, 
should be performed.  The claims folders and a 
copy of this REMAND must be made available to the 
examining physician for review, and the 
examination report should reflect consideration of 
the pertinent medical history.  The examiner's 
report should fully set forth all current 
complaints and pertinent clinical findings.  The 
examiner performing the neurological examinations 
of the veteran's lumbar spine should comment as to 
the nature, etiology, and severity of any 
neurological involvement found, and, in so doing, 
indicate whether or not such involvement is 
related to the respective service-connected 
disorder.  As noted above, a thorough evaluation 
of the lumbar  spine disorders necessitates 
discussion of any functional loss due to pain, 
weakness, or other factors identified above in 
conjunction with the dictates of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the DeLuca case.  

5.  The RO should review the examination reports 
to determine if they are in compliance with this 
REMAND.  If deficient in any manner, they should 
be returned, along with the claims file, for 
corrective action.

6.  After completion of the foregoing, and after 
the development requested above has been 
completed, the RO should again review the 
veteran's claims with consideration of any 
evidence submitted since the November 1998 SSOC.  
Then the RO should consider the claims on the 
basis of all pertinent evidence of record, and all 
applicable laws, regulations, and case law, to 
include all appropriate Diagnostic Codes and 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-
98 (Aug. 14, 1998).  The RO should also consider 
rating the veteran's service-connected right leg 
disorders separately, based on provisions for 
rating disorders of the femur and disorders of the 
knee.  If the determinations remain adverse to the 
veteran, both he and his representative should be 
provided with an appropriate supplemental 
statement of the case and be afforded the 
applicable time to respond before the case is 
returned to the Board for further appellate 
review. 

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not imply 
any ultimate outcome warranted.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999), Booth v. 
Brown, 8 Vet.App. 109 (1995); Quarles v. Derwinski, 3 
Vet.App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


